DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4, 7, 9 – 15, and 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 – 4, 7, 9 – 15, and 17 - 20 recite the limitation(s): first and second geographical location(s).  There is insufficient antecedent basis for this limitation in the claim.  Note: the independent claims do mention “the first geographical position being a current location of a first mobile device” but it is not clear if this current location is pertaining to first geographical location or second geographical location or some other location.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claims 1 and 15 do not clearly set forth the metes and bounds of the patent protection desired because discusses that “the first geographical position being a current location of a first mobile device”; later in various claim(s) the applicant discusses “first and second geographical locations”. The applicant does not clearly define location(s) as filed and the examiner notes that as claimed the it is unclear what the locations are pertaining to? Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5, 12, 15 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) [as best understood in view of the 112(b) rejections above] as being anticipated by Arnold (US PgPub No. 2013/0076926). 
Regarding claim 1, Arnold teaches a method of providing weather information (figure 3 item 90), the method comprising: determining a first geographical position, the first geographical position being a current location of a first mobile device (paragraph 0025; current location of device); determining a first direction, the first direction being associated with an orientation of the first mobile device (paragraph 0032; orientation of the device); determining a second geographical position, the second geographic position being associated with a first weather feature, wherein the second geographical position is determined based on the first geographical position and the first direction (note that in order to capture an image of a scene of interest, one need to point the camera at that scene, In this case, when the button 54 is pressed, the image capture device 12 captures the image and the captured image is processed using the weather information, paragraph 0023. As such, the captured image is considered as weather related feature of interest; that is, associated to the geographical position (i.e., an address) of the image capture device 12, see paragraph 0025); and providing to the first mobile device gathered information, the gathered information including weather information associated with the first weather feature (paragraphs 0029 – 0030; displaying on image capturing device).


Regarding claim 2, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein the gathered information comprises an image of the first weather feature, the image being configured for display on a display screen of the first mobile device (as shown in Fig. 3, once captured (step 94), the image is processed (step 96) and displayed (step 98), real time, see paragraph 0033).

Regarding claim 4, as mentioned above in the discussion of claim 2, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein an obstruction positioned between the first and second geographical locations obscures a view of the first weather feature (figure 2, flower positioned between the device and weather event).

Regarding claim 5, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein the gathered information includes at least one of radar data, satellite data, observation data, weather watches, weather warnings, weather reports from weather spotters, weather reports from the general public, and weather analytics (paragraphs 0028 – 0029; weather information and forecast).

Regarding claim 12, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein the gathered information comprises the second geographical location (paragraphs 0023 – 0024; weather location).

Regarding claim 15, Arnold teaches a method of providing weather information (figure 3 item 90), the method comprising: receiving device information from a first mobile device (paragraph 0025 and figure 1 item 84; current location of device), the device information including: a first geographical position, the first geographical position being a current location of the first mobile device (paragraph 0025; current location of device); and a first direction, the first direction being associated with an orientation of the first mobile device; and identifying a first weather feature, the first weather feature being positioned at a second geographical location, the second geographical location being displaced from the first geographical location in the first direction (note that in order to capture an image of a scene of interest, one need to point the camera at that scene, In this case, when the button 54 is pressed, the image capture device 12 captures the image and the captured image is processed using the weather information, paragraph 0023. As such, the captured image is considered as weather related feature of interest; that is, associated to the geographical position (i.e., an address) of the image capture device 12, see paragraph 0025); and providing to the first mobile device gathered information, the gathered information including weather information associated with the first weather feature (paragraphs 0029 – 0030; displaying on image capturing device).

Regarding claim 16, as mentioned above in the discussion of claim 15, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein the gathered information comprises an image of the first weather feature, the image being configured for display on a display screen of the first mobile device (as shown in Fig. 3, once captured (step 94), the image is processed (step 96) and displayed (step 98), real time, see paragraph 0033).

Regarding claim 18, as mentioned above in the discussion of claim 16, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein an obstruction positioned between the first and second geographical locations obscures a view of the first weather feature (figure 2, flower positioned between the device and weather event).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6 – 7, and 17 are rejected under 35 U.S.C. 103 [as best understood in view of the 112(b) rejections above] as being unpatentable over Arnold (US PgPub No. 2013/0076926) in view of Batsakes (US PgPub No. 2011/0102192).
Regarding claim 3, as mentioned above in the discussion of claim 2, Arnold teaches all of the limitations of the parent claim.
However, Arnold fails to teach wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations. Batsakes, on the other hand teaches wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations.
More specifically, Batsakes teaches wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations (paragraph 0026 - 0028; distance to a weather event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Batsakes with the teachings of Arnold to have a system to warn the user of the device of weather condition at a distance therefore improving the usability of the device of Arnold.

Regarding claim 6, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.
However, Arnold fails to teach wherein the gathered information includes speed of motion and direction of the first weather feature. Batsakes, on the other hand teaches wherein the gathered information includes speed of motion and direction of the first weather feature.
More specifically, Batsakes teaches wherein the gathered information includes speed of motion and direction of the first weather feature (paragraph 0028; gathered information includes speed of motion and direction of the first weather feature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Batsakes with the teachings of Arnold to have a system to warn the user of the device of weather condition at a distance therefore improving the usability of the device of Arnold.

Regarding claim 7, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.
However, Arnold fails to teach wherein the first geographical location is displaced from the second geographical location. Batsakes, on the other hand teaches wherein the first geographical location is displaced from the second geographical location.
More specifically, Batsakes teaches wherein the first geographical location is displaced from the second geographical location (paragraphs 0026 - 0028; distance from current location to the weather event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Batsakes with the teachings of Arnold to have a system to warn the user of the device of weather condition at a distance therefore improving the usability of the device of Arnold.

Regarding claim 17, as mentioned above in the discussion of claim 16, Arnold teaches all of the limitations of the parent claim.
However, Arnold fails to teach wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations. Batsakes, on the other hand teaches wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations.
More specifically, Batsakes teaches wherein a distance between the first and second geographical locations is greater than a visibility distance associated with the first and second locations (paragraph 0026 - 0028; distance to a weather event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Batsakes with the teachings of Arnold to have a system to warn the user of the device of weather condition at a distance therefore improving the usability of the device of Arnold.

Claims 8 – 11, 13 – 14, and 19 – 20 are rejected under 35 U.S.C. 103 [as best understood in view of the 112(b) rejections above] as being unpatentable over Arnold (US PgPub No. 2013/0076926) in view of Bongwald (US PgPub No. 2015/0232030).
Regarding claim 8, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.
However, Arnold fails to teach receiving device information from the mobile device, the device information comprising a first compass heading, the first compass heading being associated with the first direction. Bongwald, on the other hand teaches receiving device information from the mobile device, the device information comprising a first compass heading, the first compass heading being associated with the first direction.
More specifically, Bongwald teaches receiving device information from the mobile device, the device information comprising a first compass heading, the first compass heading being associated with the first direction (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 9, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches wherein direction calculated while a camera of the mobile device is pointing in the direction of the first weather feature and wherein the gathered information comprises the second geographical location (paragraph 0023; direction of weather related feature).
However, Arnold fails to teach first compass heading is calculated while a camera of the mobile device is pointing in the direction. Bongwald, on the other hand teaches first compass heading is calculated while a camera of the mobile device is pointing in the direction.
More specifically, Bongwald teaches first compass heading is calculated while a camera of the mobile device is pointing in the direction (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 10, as mentioned above in the discussion of claim 9, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches identifying the first weather feature based on the first geographical location and first direction (paragraph 0023; direction of weather related feature and location of device).
However, Arnold fails to teach that the direction is the first compass heading. Bongwald, on the other hand teaches that the direction is the first compass heading.
More specifically, Bongwald teaches that the direction is the first compass heading (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 11, as mentioned above in the discussion of claim 8, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches identifying the first weather feature based on the first geographical location and first direction (paragraph 0023; direction of weather related feature and location of device).
However, Arnold fails to teach that the direction is the first compass heading. Bongwald, on the other hand teaches that the direction is the first compass heading.
More specifically, Bongwald teaches that the direction is the first compass heading (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 13, as mentioned above in the discussion of claim 12, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches identifying the first weather feature based on the first geographical location and first direction (paragraph 0023; direction of weather related feature and location of device).
However, Arnold fails to teach that the direction is the first compass heading. Bongwald, on the other hand teaches that the direction is the first compass heading.
More specifically, Bongwald teaches that the direction is the first compass heading (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 14, as mentioned above in the discussion of claim 1, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches identifying the first weather feature based on the first geographical location and first direction (paragraph 0023; direction of weather related feature and location of device).
However, Arnold fails to teach that the direction is the first compass heading. Bongwald, on the other hand teaches that the direction is the first compass heading.
More specifically, Bongwald teaches that the direction is the first compass heading (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 19, as mentioned above in the discussion of claim 16, Arnold teaches all of the limitations of the parent claim.
Additionally, Arnold teaches the first weather feature (paragraphs 0023); wherein direction calculated while a camera of the mobile device is pointing in the direction of the first weather feature and wherein the gathered information comprises the second geographical location (paragraph 0023; direction of weather related feature).
However, Arnold fails to teach wherein the device information comprises a first compass heading, wherein the first compass heading is associated with the first direction, first compass heading is calculated while a camera of the mobile device is pointing in the direction. Bongwald, on the other hand teaches wherein the device information comprises a first compass heading, wherein the first compass heading is associated with the first direction, first compass heading is calculated while a camera of the mobile device is pointing in the direction.
More specifically, Bongwald teaches wherein the device information comprises a first compass heading, wherein the first compass heading is associated with the first direction (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction), first compass heading is calculated while a camera of the mobile device is pointing in the direction (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Regarding claim 20, as mentioned above in the discussion of claim 19, Arnold teaches all of the limitations of the parent claim.  Additionally, Arnold teaches identifying the first weather feature comprises utilizing the first direction and the first geographical location (paragraph 0023; direction of weather related feature and location of device).
However, Arnold fails to teach that the direction is the first compass heading. Bongwald, on the other hand teaches that the direction is the first compass heading.
More specifically, Bongwald teaches that the direction is the first compass heading (paragraph 0053; compass wherein comprising a first compass heading, the first compass heading being associated with the first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bongwald with the teachings of Arnold to have a system so that the relative direction of an object can be estimated therefore improving the usability of the device of Arnold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belenkii (US patent No. 2015/0042793) teaches detecting the weather condition and location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/24/2022